                     IN THE UNITED STATED DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                   1:17 CV 334


    GEOFFREY TURNER,


                          Plaintiff,
                                                                            ORDER
                 v.

    LOWELL S. GRIFFIN, in his official
    capacity as Sheriff of Henderson County,
    and OHIO CASUALTY INSURANCE
    COMPANY, in its capacity as Surety on the
    Official Bond of the Sheriff of Henderson
    County,

                          Defendants.

         This matter is before the Court upon the parties’ Consent Motion to Substitute Parties (Doc.

14).1 The parties request that the new Henderson County Sheriff, Lowell S. Griffin, be substituted

for former Henderson County Sheriff, Charles S. McDonald. Id. at 1.

         For good cause shown, the parties’ Consent Motion to Substitute Parties (Doc. 14) is

hereby GRANTED. The Clerk is respectfully directed to amend the Court’s docket to reflect this

substitution.




1
  Local Rule 7.1(c) states that “a brief must be filed contemporaneously with the motion . . .” Here, while
a brief was submitted, it was embedded in the Motion. For the parties’ future reference, briefs should be
filed separately from the motions they support. See e.g., Traber v. Mortg. Elec. Registration Sys., Inc.,
No. 1:11CV126, 2012 WL 3039714, at *1 (W.D.N.C. July 25, 2012) (local rules “require the filing of a
motion and separate brief”) United States v. 100 Sherwood Forest Drive, Nebo, McDowell Cty., N.C.,
No. 1:09CV409, 2012 WL 242834, at *3 (W.D.N.C. Jan. 25, 2012) (“Local Civil Rule 7.1(C) requires
that a motion be accompanied by a separate brief setting forth the movant's arguments.”).
Signed: December 17, 2018
